Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/068,178 filed 10/12/20. Claims 1, 2, 5-15, 18, 19 & 21-26 are pending. Claims 3, 4, 16, 17 & 20 have been cancelled due to an amendment. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Winkler on 9/7/21.
Claim 5
Lines 1 & 2: “according to claim 1” has been amended as -- according to claim 2 --.
Claim 7
Line 1: “according to claim 6” has been amended as -- according to claim 5 --.
Claim 9
Line 16: “which is comprises” has been amended as -- which comprises --.
Claim 18
Line 22: “which is comprises” has been amended as -- which comprises --.
Claim 23
Line 2: “the first outer shaft portion” has been amended as -- a first outer shaft portion --.
Line 3: “the second outer shaft portion” has been amended as -- a second outer shaft portion --.
Claim 25
Line 1: “according to claim 24” has been amended as -- according to claim 23 --.
Allowable Subject Matter
Claims 1, 2, 5-15, 18, 19 & 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein the planetary stage includes a power input and at least two power outputs which are each connected to one of the power paths; and wherein a planetary coupling is arranged between the two power outputs of the planetary stage, the planetary coupling in a connected state connects the two power outputs directly to each other in combination with the remaining limitations of claim 1.
Regarding claim 9, the prior art of record fails to show or render obvious wherein between the first shaft and the planetary stage there is arranged a reversing unit which comprises a coupled state and an uncoupled state; and wherein, in the coupled state, the reversing unit reverses a rotation direction of the planetary stage in combination with the remaining limitations of claim 9.
Regarding claim 14, the prior art of record fails to show or render obvious wherein the planetary stage comprises a power input and at least two power outputs 
Regarding claim 18, the prior art of record fails to show or render obvious wherein between the first shaft and the planetary stage there is arranged a reversing unit which comprises a coupled state and an uncoupled state; and wherein, in the coupled state, the reversing unit reverses a rotation direction of the planetary stage in combination with the remaining limitations of claim 18.
Regarding claim 19, the prior art of record fails to show or render obvious passing through switching states of the first switching group such that alternately either only one transmission unit of the first power path or in each case one transmission unit both in the first and at least in the second power path are connected and decoupling a planetary clutch between the power outputs of the planetary stage with a common switching of the first and the second power paths in combination with the remaining limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 9/2/21 with respect to claims 1, 2, 5-15, 18 & 19 have been fully considered and are persuasive. The rejection of claims 1, 2, 5-15, 18 & 19 under 35 U.S.C. 112b has been withdrawn. The rejection of claims 1, 2, 8, 10-15, & 19 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN LE/Primary Examiner, Art Unit 3659